                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS HEATON SPITTERS,                             Case No. 21-cv-03060-HSG
                                   8                      Plaintiff,                         ORDER TO SHOW CAUSE
                                   9               v.

                                  10     HEATHER MARIE BRIGGS,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff Thomas Heaton Spitters filed a complaint and an application to proceed in forma

                                  14   pauperis (“IFP”) on April 26, 2021. See Dkt. Nos. 1, 3. On April 30, 2021, Judge Westmore

                                  15   denied the IFP application, and directed Plaintiff to submit an amended IFP application or pay the

                                  16   filing fee by June 1, 2021. See Dkt. No. 4. As of the date of this order, Plaintiff has not done so.

                                  17   Accordingly, the Court DIRECTS Plaintiff TO SHOW CAUSE why the case should not be

                                  18   dismissed for failure to either submit an amended IFP application or pay the filing fee by the June

                                  19   1 deadline. Plaintiff must file any amended IFP application by July 8, 2021. Failure to file an

                                  20   amended IFP application by this deadline may result in the dismissal of the action without further

                                  21   notice.

                                  22             IT IS SO ORDERED.

                                  23   Dated: 6/24/2021

                                  24                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
